Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 3/18/2022.
Currently, claims 1 and 3-11 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is being considered by the examiner.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Both independent claims 1 and 7 recite the limitation “the first region A1” in its last line.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both independent claims 1 and 7 recite “a first polarization region is formed in the active layer through an electric field applied between the first electrode and the second electrode”. It is not clear to which disclosed feature this limitation refers. Presumably, it refers to something different than the second polarization region formed in region A1 (FIG. 2) and the third polarization region formed in region A2. 
The Examiner considered it may refer to the entire region of the active layer in FIG. 1, which is all a same polarity. However, it would then be unclear to what the claimed “electric field applied between the first electrode and the second electrode” refers, as FIG. 1 represents a beginning state that is subsequently changed by applying an electric field between the first electrode and the second electrode, resulting in the changed polarity in region A1 of FIG. 2. 
Furthermore, the polarization state of FIG. 1 does not exist at a same time as the polarization state of FIG. 2. Thus, if the first polarization region indeed referred to the entire polarization region depicted in FIG. 1, then the claimed invention as a whole would be 
Claims 3-6 and 8-11 recite the same features via dependency.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 2/22/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of claims 1 and 3-11 have been withdrawn. However, as indicated above, at least some of the limitations cited in Applicant’s arguments lead to rejection under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DANIEL LUKE/Primary Examiner, Art Unit 2896